                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RAYSEAN BARBER,

                   Plaintiff,                             8:18CV410

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
SCOTT FRAKES, TAGGART BOYD,
TED HILL, MIKI HOLLISTER,
KRISTINA MILBURN, NATE
SHWAB, DR. MARK LUKIN, DR.
MEGAN FORD, BETTY GERGEN,
JACQUE GOODING, AMY REZNEY,
and ROBIN CHURCH,

                   Defendants.

      On June 10, 2019, the court ordered Plaintiff to file an amended complaint
within 30 days or face dismissal of this action. To date, Plaintiff has not filed an
amended complaint or taken any other action in this matter.

       IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice because Plaintiff failed to prosecute it diligently and failed to comply
with this court’s orders. The court will enter judgment by a separate document.

      Dated this 23rd day of July, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
